                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


BRIAN MARQUINCE LONG,                        )
                                             )
      Plaintiff,                             )
                                             )
VS.                                          )   No. 1:18-cv-1121-JDT-cgc
                                             )
STEPHEN PAGE,                                )
                                             )
      Defendant.                             )


           ORDER TO MODIFY THE DOCKET AND DIRECTING THAT
           PROCESS BE ISSUED AND SERVED ON DEFENDANT PAGE


      On July 9, 2018, Plaintiff Brian Marquince Long filed a pro se complaint pursuant

to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.)

On August 30, 2018, the Court dismissed the complaint for failure to state a claim on which

relief may be granted but granted Long leave to file an amended complaint. (ECF No. 7.)

Long has timely filed an amended complaint in which he names only Lieutenant Stephen

Page as a Defendant in his individual capacity. (ECF No. 11 at PageID 33.) The Clerk is

DIRECTED to terminate the other Defendants on the docket.

      Long alleges that, while Long was an inmate at the Henry County Corrections

Facility (Jail), Lieutenant Page repeatedly called Long a “Stupid N[-----]” for attempting

to file grievances against Page and his officers because, Page allegedly said, “those

grievances won’t go anyw[h]ere nor will he allow any grievances to be filed in his jail.”
(ECF No. 11 at PageID 34.) Long alleges Page further threatened to cause Long physical

harm and abuse if he continued to grieve Page and his officers. (Id.) Long nevertheless

still filed grievances, and in retaliation Page allegedly placed Long’s food tray on the

ground without a cover and made additional racial threats. (Id. at PageID 35.) In another

incident, Page “yanked the blanket off” Long, forced him into the corner of his cell and

again used racial epithets while threatening Long, telling him “he has a place to keep people

like [Long].” (Id.)

        Long seeks injunctive relief barring Lieutenant Page “from employment in a

position wherein he is required to act under the color of state law.” (Id. at PageID 37.) He

also seeks unspecified compensatory damages. (Id.)

        The legal standards for assessing the claims in an inmate’s complaint were set forth

in the prior order of dismissal, (ECF No. 7 at PageID 21-23), and will not be reiterated

here.

        Long’s amended complaint primarily addresses his previous claim of retaliation

under the First Amendment. As the Court previously noted, a claim of retaliation has three

elements: 1) protected conduct, 2) an adverse action, and 3) a causal connection between

the two. (Id. at PageID 25 (citing Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999)

(en banc), Scott v. Churchill, 377 F.3d 565, 569 (6th Cir. 2004), and Smith v. Campbell,

250 F.3d 1032, 1036 (6th Cir. 2001)).)

        Long sufficiently alleges that he engaged in protected conduct—the filing of

grievances against Lieutenant Page, some of which he attached to his complaint. (ECF

No. 11-1 at PageID 39-43). Long alleges that in retaliation for filing his grievances,

                                             2
Lieutenant Page made racial threats and engaged in intimidating conduct towards Long.

Though it is a close case, Page’s alleged racial comments and threat that “he has a place to

keep people like [Long]” constitute an adverse action that would deter a person of ordinary

fitness from continuing to engage in his protected conduct. See Hill v. Lappin, 630 F.3d

468, 472 (6th Cir. 2010) (citing Thaddeus-X, 175 F.3d at 398) (noting that a more-than

“de minimus” threat may constitute an adverse action); Reynolds-Bey v. Harris,

428 F. App’x 493, 504 (6th Cir. 2011) (concluding that prison guard’s racial slurs and

threat that inmate “will always stay on my list” were sufficient to constitute an adverse

action in inmate’s retaliation claim). Lastly, Long sufficiently alleges a causal connection

between his filing of grievances and Page’s threats. Long alleges that Page directly

referenced Long’s grievances as the reason for his comments and threats. Long has

therefore stated a claim of retaliation under the First Amendment against Lieutenant Page,

and process will be issued on that claim.

       Long also alleges that Lieutenant Page racially discriminated against him by using

racial slurs and epithets. Long alleges that Page’s use of racial language “reflects [that] the

Defendant had no intention of granting the Plaintiff any relief in his grievances.” (ECF

No. 11 at PageID 34.) The Court construes Long’s allegation as a claim that he was denied

equal protection under the Fourteenth Amendment, which provides that “[n]o State

shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

U.S. Const., amend. XIV, § 1. “To state an equal protection claim, a plaintiff must

adequately plead that the government treated the plaintiff ‘disparately as compared to

similarly situated persons and that such disparate treatment either burdens a fundamental

                                              3
right, targets a suspect class, or has no rational basis.’” Ctr. For Bio-Ethical Reform, Inc.

v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (quoting Club Italia Soccer & Sports

Org., Inc. v. Charter Twp. Of Shelby, Mich., 470 F.3d 286, 299 (6th Cir. 2006)).

       Long alleges that Lieutenant Page’s racial comments are proof that Page would not

grant his grievances. Long, however, does not allege that Page granted the grievances of

any similarly situated inmates of a different race. Nor does he allege that Page actually

denied or ignored his grievances because of his race. Long merely assumes that, because

Lieutenant Page had made racist comments, he would not grant Long’s grievances. To the

extent Long seeks to assert an equal protection claim, he fails to do so.

       Because Long is no longer at the Jail, his request for an injunction against Lieutenant

Page is moot.     Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir. 2003) (claims for

declaratory and injunctive relief against prison staff moot when inmate transferred to

another facility); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (same).

       It is ORDERED that the Clerk shall issue process for Defendant Page and deliver

that process to the U.S. Marshal for service. Service shall be made on Defendant Page

pursuant to Federal Rule of Civil Procedure 4(e) and Tennessee Rules of Civil Procedure

4.04(1) and (10) by registered or certified mail or personally if mail service is not effective.

All costs of service shall by advanced by the United States.

       It is further ORDERED that Long shall serve a copy of every subsequent document

he files in this case on the attorneys for Defendant Page or on Defendant Page if he is

unrepresented. Long shall make a certificate of service on every document he files. Long



                                               4
shall familiarize himself with the Federal Rules of Civil Procedure and this Court’s Local

Rules.1

       Long is reminded that he must promptly notify the Clerk of any change of address

or extended absence. Failure to comply with these requirements or any other order of the

Court may result in the dismissal of this case without further notice.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




       1
         A copy of the Local Rules may be obtained from the Clerk or on the Court’s website at
https://www.tnwd.uscourts.gov/pdf/content/LocalRules.pdf.

                                               5
